Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, line 3, ‘a predetermined amount’ should read “the predetermined amount”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2017/187698, English version based on US 11,014,281, Priority by JP2016-091805 (see attached)) in view of Ajmera (US 4,871,507).
Regarding claim 1, Suzuki discloses that, as illustrated in Figs. 1-4 and 7, a liquid blow molding method of molding a liquid container (Fig. 7, item C) containing a content liquid (Fig. 7, item L) from a synthetic resin preform (Fig. 1, item 2), the method comprising:

molding step (for example as shown in Figs. 3-5) of molding the preform into a container (Fig. 4, item C) of a predetermined shape (Fig. 4, item 11) by supplying a pressurized liquid (Fig. 3, item L) from the pump into the preform through the supply channel and the blow nozzle;
a suck-back step (as shown in Fig. 5) of sucking back a predetermined amount of liquid from an inside of the container to the supply channel by operating the pump in a reverse direction (see arrow near the pump 30 in Fig. 5) by putting the container molded in the molding step while the blow nozzle is engaged with the mouth portion (as shown in Fig. 5); and 
a nozzle separation step (as shown in Fig. 7) of separating the blow nozzle from the mouth portion with the container put in an upright posture (as shown), after the suck-back step.
However, Suzuki does not disclose that, in the suck-back step the container is in an upside-down posture.
In the same field of endeavor, forming articles, Ajmera discloses that as illustrated in Fig. 1, a container is molded in an upside-down position (i.e. Referring to Fig. 1, a novel hot mold 10 utilized in the method comprises sections 11, 12 that define a mold cavity 13 in which a tubular parison is expanded against the confines of the mold by a fluid pressure through a blow pin assembly 14 (col. 4, lines 30-34)). Further, Ajmera discloses that, exhausting the blow molding fluid while continuously introducing a cooling fluid such as liquid carbon dioxide into the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Suzuki and Ajmera and to have performed the modeling step and the suck-back step of Suzuki in the upside-down position (or posture), as suggested by Ajmera, for the purpose, as suggested by Ajmera, of making a container with a hemispherical base having improved dart drop impact strength (ABSTRACT). In the combination, steps that are performed when the equipment is not necessarily sealed during the entire step, such as the nozzle separation step or the air-liquid replacement step, would continue to be performed in the upright position taught by Suzuki. These are not the steps that result in the improved hemispherical container taught by Ajemera and it is necessary, as one having ordinary skill in the art would recognize, to perform these steps in the upright position in order to prevent the liquid from spilling out the container. As such, the combination teaches and suggests each and every limitation of the claim.
Regarding claim 2, Suzuki discloses that, as illustrated in Fig. 7, in the liquid blow molding method the container (Fig. 7, item C) is put in the upright posture (as shown) after the blow nozzle is closed by a seal body (Fig. 7, item 27) in a state where the predetermined amount of liquid is sucked back from the inside of the container to the supply channel in the suck-back step, and the nozzle separation step is performed (as shown in Fig. 7).
Regarding claim 3, Suzuki discloses that, as illustrated in Figs. 3, 7, in the liquid blow molding method the preform is stretched axially by a stretching rod (Fig. 3, item 29) in the 
Regarding claims 4, 7-8, Suzuki discloses that, as illustrated in Figs. 1-2, in the liquid blow molding method, before the molding step (as shown in Fig. 1), an air-liquid replacement step (as shown from Fig. 1 to Fig. 2) is performed in which the air in the preform (as shown in Fig. 1) is replaced with a liquid (Fig. 2, item L inside the preform 2) by supplying a liquid into the preform at a pressure of a degree that does not blow the preform (as shown in Fig. 2).
  Regarding claims 5, 9-10, Suzuki discloses that, as illustrated in Figs. 1-2, in the liquid blow molding method the air-liquid replacement step is performed with the preform put in the upright posture (as shown in Figs. 1-2).
Regarding claims 6, 11-18, Suzuki does not disclose the upside down postures for the preform (or parison) and the container in the molding process. Ajmera discloses that as illustrated in Fig. 1, a container is molded in an upside-down posture (i.e. Referring to Fig. 1, a novel hot mold 10 utilized in the method comprises sections 11, 12 that define a mold cavity 13 in which a tubular parison is expanded against the confines of the mold by a fluid pressure through a blow pin assembly 14 (col. 4, lines 30-34)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Suzuki and Ajmera and to have performed the modeling step and the suck-back step of Suzuki in the upside-down position (or posture), as suggested by Ajmera, for the purpose, as suggested by Ajemera, of making a container with a hemispherical base having improved dart drop impact strength (ABSTRACT). In the combination, steps that are performed when the equipment is not 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/SHIBIN LIANG/Examiner, Art Unit 1741  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742